 

EXHIBIT 10.29

 

[Certain portions of this exhibit have been omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portions have been filed separately with the Securities
and Exchange Commission.]




AMENDMENT

TO

PRIVATE LABEL SUPPLY AGREEMENT




THIS AMENDMENT (this “Amendment”) is made as of February 28, 2012, by and
between BAUSCH & LOMB INCORPORATED (“B&L”) and UNILENS CORP. USA (“Unilens”).  




WHEREAS, B&L and Unilens are parties to a certain Private Label Supply
Agreement, dated June 4, 2002 (the “Supply Agreement”), pursuant to which B&L
supplies Unilens with [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.] contact lens, which is the Product currently referred to in Section
1.6 of the Supply Agreement; and




WHEREAS, B&L may [omitted based on a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Act of 1934, as amended.  The omitted portion
has been filed separately with the Securities and Exchange Commission.] lens;
and




 WHEREAS, B&L and Unilens desire to amend the Supply Agreement in certain
respects as set forth herein to [omitted based on a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.
 The omitted portion has been filed separately with the Securities and Exchange
Commission.];




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:




1.

Definitions.

(a)

Product.   Section 1.6 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:  

1.6 Product.  Product shall mean individually and collectively (a) [omitted
based on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.], and (b) the [omitted
based on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.].

(b)

Forecasts.  Section 1.6 of the Supply Agreement is hereby amended to delete the
definition of Rolling Forecast and to replace it with the following:  “Annual
Forecast shall have the meaning set forth in Section 2.1.”

(c)

Specifications. Section 1.8 of the Supply Agreement is hereby amended to add the
specifications for the [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.] Lens to be provided by B&L within ninety (90) days after the date
hereof, which specifications only apply to the [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.].






1




--------------------------------------------------------------------------------



(d)

[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.].  New Sections
1.12, 1.13, 1.14 and 1.15 are added to the Supply Agreement, which sections will
read in their entirety as follows:

1.12 Full-Scale Distribution shall mean wide-scale marketing and distribution
[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.] Lenses [omitted
based on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.].  For purposes of
clarity, limited distribution of samples or inventory sets to select or limited
accounts for initial product acceptance and marketing is not deemed “Full-Scale
Distribution.”

1.13 License Agreement shall mean the License Agreement, dated as of October 25,
2001, between Unilens and B&L, as amended by the Amendment to License Agreement
of even date herewith and as it may be amended in the future.

  

1.14 [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] Lens shall
mean [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] A contact
lens embodying the Know-How or Technology (each as defined in the License
Agreement), including the Patent Rights (as defined in the License Agreement) to
be manufactured for sale within the Territory that meets the Specifications for
such lens.  For clarity, such lens may or may not be branded a “[omitted based
on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.]”.

1.15 [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] shall mean
[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.] contact lens
embodying the Know-How or Technology (each as defined in the License Agreement)
or covered by the Patent Rights (as defined in the License Agreement) to be
manufactured for sale within the Territory that B&L currently supplies to
Unilens.




2.

Ordering. Section 2.1 of the Supply Agreement is hereby amended and restated in
its entirety to read as follows:

2.1

Ordering Through Submittal of Rolling Forecast.  Unilens shall use B&L as its
exclusive supplier of sale units and trial units of the Product throughout the
term of this Agreement.  Not later than November 1 of each calendar year during
the Term, Unilens will provide B&L with a written eighteen (18) month forecast
of the quantities of Product that Unilens expects to purchase during the
following calendar year ("Forecast"), including whether such lenses are [omitted
based on a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Act of 1934, as amended.  The omitted portion has been filed
separately with the Securities and Exchange Commission.] Lenses. The Forecasts
shall be used for planning purposes only.  Not later than 60 days prior to the
beginning of each calendar quarter during the Term, Unilens will submit to B&L a
binding three month purchase order for the Product ("Firm Orders") for such
calendar quarter. All Firm Orders shall identify specific SKU's, including but
not limited to, trial units, sale units, powers, pack configurations, etc.  B&L
shall deliver the Product specified in each Firm Order in the monthly
installments specified in such Firm Order; provided, however, that, after B&L
begins shipments of the [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.] Lens to Unilens, it shall make deliveries against Firm Orders of
both the [omitted based on a request for








2




--------------------------------------------------------------------------------

confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.] and the [omitted based on a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.
 The omitted portion has been filed separately with the Securities and Exchange
Commission.] Lens quarterly, and not monthly.  Firm Orders shall not exceed
one-quarter (1/4) of Total Annual Units or ten percent (10%) of the applicable
quarter’s annual capacity, whichever is greater.  Notwithstanding the above,
except as set forth in Section 2.5(b), Unilens shall not be permitted to exceed
the Total Annual Units in any Annual Period.




3.

Total Annual Units.  The first sentence of Section 2.3 of the Supply Agreement
is hereby revised in its entirety to read as follows:  “For purposes of this
Agreement, “Total Annual Units” means [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.] units.”  Exhibit 2.3 of the Supply Agreement is hereby
deleted.

4.

Product Discontinuance and Replacement.  A new section is hereby added to the
Supply Agreement, which section will read in its entirety as follows:

2.5

Ordering of [omitted based on a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Act of 1934, as amended.  The omitted portion
has been filed separately with the Securities and Exchange Commission.].  




(a)  Unilens may order [omitted based on a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.  The
omitted portion has been filed separately with the Securities and Exchange
Commission.] under this Agreement until [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.] for the United States in accordance with Section
2.5(b).  Unilens may order [omitted based on a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.
 The omitted portion has been filed separately with the Securities and Exchange
Commission.] Lenses under this Agreement at any time after the [omitted based on
a request for confidential treatment pursuant to Rule 24b-2 under the Securities
Act of 1934, as amended.  The omitted portion has been filed separately with the
Securities and Exchange Commission.] Lenses have been in Full-Scale Distribution
for at least 60 consecutive days.  For purposes of clarity, assuming B&L
[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.], Unilens may
order [omitted based on a request for confidential treatment pursuant to Rule
24b-2 under the Securities Act of 1934, as amended.  The omitted portion has
been filed separately with the Securities and Exchange Commission.] Lenses as it
determines in its sole discretion; provided, however, that all limitations
contained in this Agreement, including the volume limitations contained in
Section 2.3 shall apply to orders for one or both types of lenses.




(b)

In its sole discretion, B&L may [omitted based on a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Act of 1934, as amended.
 The omitted portion has been filed separately with the Securities and Exchange
Commission.] contact lens to Unilens under this Agreement following B&L’s
[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.]  B&L shall
provide Unilens with prior written notice of [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.].  For up to 120 days after such notice, Unilens may
purchase up to [omitted based on a request for confidential treatment pursuant
to Rule 24b-2 under the Securities Act of 1934, as amended.  The omitted portion
has been filed separately with the Securities and Exchange Commission.] contact
lenses without regard to the limitations on quantities provided in Sections 2.1
and 2.3.








3




--------------------------------------------------------------------------------

 




5.

Other Materials.  A new section is hereby added to the Supply Agreement, which
section will read in its entirety as follows:

2.6

[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.].  If B&L decides
[omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended.  The omitted portion has been
filed separately with the Securities and Exchange Commission.], it shall so
notify Unilens in writing a reasonable time prior to B&L’s initial distribution
of such lenses and shall accompany such notice with a description of, and
specifications for, such lenses, in reasonable detail.  Unilens shall have 30
days to determine if it wishes to purchase [omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Act of 1934,
as amended.  The omitted portion has been filed separately with the Securities
and Exchange Commission.] and if it notifies B&L in writing of its desire to do
so, the parties shall negotiate in good faith with a view to entering into an
amendment of this Agreement to include the supply of [omitted based on a request
for confidential treatment pursuant to Rule 24b-2 under the Securities Act of
1934, as amended.  The omitted portion has been filed separately with the
Securities and Exchange Commission.] by B&L to Unilens on such additional terms
and conditions as the parties may agree; provided, however, that it is agreed
and acknowledged that neither party shall be obligated to enter into such an
amendment.      




6.

Miscellaneous.  All references to “Agreement” in the Supply Agreement shall mean
the Supply Agreement as amended hereby. All capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given them by
the Supply Agreement.  Except as otherwise provided in this Amendment, the
Supply Agreement shall continue unchanged and in full force and effect.  Nothing
in this Amendment shall affect in any manner the provisions of the License
Agreement.  This Amendment constitutes the entire agreement of the parties with
respect to its subject matter, merges and supersedes any prior understanding
with respect to its subject matter and shall not be modified except by a written
instrument executed by each of the parties.  This Amendment may be executed in
two counterparts, each of which shall be an original and both of which together
shall constitute one and the same instrument.




[signature page follows]







IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date first above written.







UNILENS CORP. USA

BAUSCH & LOMB INCORPORATED




By /s/ Michael Pecora  

By /s/Sheila A. Hopkins  

     Name: Michael Pecora

     Name: Sheila A. Hopkins

     Title: President and Chief Executive Officer

     Title: President Global Vision Care








4

--------------------------------------------------------------------------------



Exhibit A

 

[ Omitted based on a request for confidential treatment pursuant to Rule 24b-2
under the Securities Act of 1934, as amended. The omitted portion has been filed
separately with the Securities  and Exchange Commission.]

 

--------------------------------------------------------------------------------




